DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

The amendments to claim 1 filed 1/6/2022 when viewed with the remaining limitations of claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.  The cited art of record teaches the mimicry of ball trajectory through a delivery device however the specifics of the mimicry to the distal end portion of the trajectory proximate a target wherein a length of the distal end portion is equal to or shorter than an overall distance along the game trajectory, and wherein the length of the distal end portion is less than 95% of the overall distance along the game trajectory is seen to be silent in the cited prior art of record.

The claims previously withdrawn in response for the requirement for election through restriction are being rejoined based on their dependency to an allowed base/parent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Pittman on 1/21/2022.

The application has been amended as follows: 

12.  (Original) …
13.  (Original) …
14.  (Original) …
15.  (Original) …
16.  (Currently Amended)  The method of claim 1, further comprising: 



	tracking, via a sensor, the training object along at least a portion of the training trajectory;
	comparing the at least a portion of the training trajectory to a corresponding portion of a desired trajectory; and
	adjusting one or more parameters of the delivery device based on the comparing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711